Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 1 of 17 PAGEID #: 109


                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


ANDREA GOLDBLUM,
                                                                Case No: 1:19-cv-398

                     Plaintiff,                                 Dlott, J.
       v.                                                       Bowman, M.J.


THE UNIVERSITY OF CINCINNATI,


                     Defendant.


                           REPORT AND RECOMMENDATION

       Plaintiff Andrea Goldblum filed suit against her former employer, the University of

Cincinnati, alleging that Defendant violated Title VII and Title IX by forcing her to resign

and/or constructively discharging her based upon her engagement in protected activity.

In lieu of an answer, Defendant filed a motion to dismiss for failure to state a claim. (Doc.

7). Plaintiff filed a response in opposition to that motion, (Doc. 9), to which Defendant

has filed a reply. (Doc. 10).     I now recommend that UC’s motion be DENIED as to

Plaintiff’s Title IX claim but GRANTED as to her Title VII claim.

       I.     Standard of Review

       Unlike a motion for summary judgment, a motion to dismiss is directed to the

sufficiency of the pleadings, with the Court's review limited accordingly. Thus, in

evaluating the pending motion under Rule 12(b)(6), the Court is required to “accept all

well-pleaded factual allegations of the complaint as true and construe the complaint in the

light most favorable to the plaintiff.” Dubay v. Wells, 506 F.3d 422, 426 (6th Cir. 2007)

(internal quotation marks and additional citation omitted). A complaint must contain more
Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 2 of 17 PAGEID #: 110


than “labels and conclusions” under the standards established in Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 127 S. Ct. 1955 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 129

S.Ct. 1937 (2009). At the same time, Rule 8(a) of the Federal Rules of Civil Procedure

sets forth only a “notice pleading” standard and does not require detailed factual

allegations. For that reason, all reasonable inferences are to be construed in favor of the

plaintiffs, and a complaint generally will survive under Rule 12(b)(6) standards if it

contains sufficient factual content “that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Hensley Mfg. v. ProPride, Inc.,

579 F.3d 603, 609 (6th Cir. 2009) (quoting Iqbal, 129 S.Ct. at 1949).

       II.    Factual Allegations of Complaint

       Because Defendant’s motion asserts that the complaint fails to state a claim, the

Court first reviews the factual allegations alleged in the complaint, all of which are

assumed to be true at this early stage of the proceedings.

       Plaintiff served as UC’s Title IX Coordinator from June 2018 until March 15, 2019,

when she was informed she would be terminated for insubordination and chose to resign

in lieu of termination. (Complaint at ¶¶2, 39-40, 44-45). As part of her duties at UC,

Plaintiff was required “to provide consultation strategy, and communications to senior

management, including her direct supervisor, Dr. Bleuzette Marshall… as to issues and

responses to them falling within her job description.” (Id. at ¶15).

       In January 2019, the UC College of Arts and Sciences published an online article

highlighting UC “students who show the passion and drive to complete their degree

despite facing… roller-coaster challenges.” The highlighted students were honored with

a “triumph cord” at graduation. One of the profiled students was William Houston. (Id. at

¶¶17-18). Houston was a former Bowling Green State University football player who had

                                             2
Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 3 of 17 PAGEID #: 111


been indicted on one count of attempted rape following a July 2014 incident that occurred

during his sophomore year at Bowling Green. He was suspended by Bowling Green State

University after an investigation and full hearing, and ultimately was convicted of the

lesser charge of gross sexual imposition after entering into a plea agreement in state

court. (Id. at ¶17).

       Following publication of the on-line article profiling Houston on various social

media accounts including UC’s Twitter and Facebook accounts, many students, including

survivors of sexual assault, responded very negatively. (Id. at ¶¶19-21). Some of the

students felt that the article showed that UC did not take the issue of sexual assault on

campus seriously. (Id. at ¶¶20-21). Plaintiff became aware of the student complaints

about the Houston article on or about February 5, 2019, and believed she was obligated

to respond “by posting a letter in the school newspaper listing resources [for victims of

sexual assault] and offering help for the students.” (Id. at ¶22). On the same date, Plaintiff

told Dr. Marshall and UC’s Director of Communications that UC could be violating Title IX

“if resources were not specifically offered to students who may have negative responses

to UC giving an award to a convicted sex offender.” (Id. at ¶23). Plaintiff also shared her

belief that “UC may have created a hostile environment” by giving an award to Houston,

and her concern that UC’s actions “could create a hostile environment in violation of Title

IX….” (Id.) Dr. Marshall advised Plaintiff that the matter “was being considered” and that

“a response would be forthcoming”; he also told Plaintiff that she would be contacted by

a university dean on how to handle the matter. (Id. at ¶24). Plaintiff attempted to speak

to UC’s legal department about the matter and potential obligations of the school under

Title IX but received no response. (Id. at ¶26).




                                              3
Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 4 of 17 PAGEID #: 112


       After waiting some period of time without receiving any response, Plaintiff drafted

a letter addressed to students who had complained about the award and recognition given

to Houston, which letter listed possible resources for victims of sexual assault. Plaintiff

provided a copy to Dr. Marshall, who advised Plaintiff that the letter was not satisfactory

and directed her not to send it. (Id. at ¶¶27-28). Plaintiff revised the letter but Dr. Marshall

provided no further response despite repeated requests. (Id. at ¶29).

       On February 11, 2019, the student newspaper ran an article stating that UC “is

facing backlash for not removing an article on its website that highlights a recent graduate

who was charged with a sex crime in 2014.” (Id. at ¶30). On February 12, 2019, Plaintiff

advised Dr. Marshall that she intended to send the revised letter to the student

newspaper, despite the prior instruction not to do so, because Plaintiff believed she was

“required to do so in order to fulfill her role as Title IX Coordinator….” (Id. at ¶31). Having

waited for a further response from Dr. Marshall until after 5:00 p.m. but receiving none,

Plaintiff emailed the letter to the student newspaper. (Id. at ¶32)

       The letter was never published. (Id. at ¶33). Instead, Dr. Marshall subsequently

contacted Goldblum and expressed her dissatisfaction with Plaintiff’s actions.              Dr.

Marshall advised Plaintiff never to “do anything like that again,” and Plaintiff agreed she

would not. (Id. at ¶¶34-35).

       On February 15, 2019, the UC student newspaper ran another article about the

Houston controversy, noting that a portion of the original article promoting Houston had

been redacted by UC “[a]fter facing backlash on social media….” (Id. at ¶37). The article

included a statement attributed to UC that “faculty nominators, [the] student writer and

editor were all unaware of Houston’s criminal history before the [original] piece was

published.” (Id. at ¶37). Plaintiff started an “informal investigation into the admission of

                                               4
Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 5 of 17 PAGEID #: 113


Houston,” in part to determine whether UC personnel had knowledge that Houston was

a convicted sex offender either prior to his admission or prior to his receipt of an award.”

(Id. at ¶38). As a result of her initial inquiries, Plaintiff learned that admissions staff and

the Assistant Dean of Students were all aware of Houston’s background prior to his

admission, as were UC Police, shortly after his admission. (Id. at ¶41).

       On or about March 15, 2019, Plaintiff was called into a meeting in Dr. Marshall’s

office and informed that since she had sent the letter to the student newspaper a month

earlier, she was insubordinate and would be terminated. (Id. at ¶40). Plaintiff alleges that

the charge of “insubordination” was pretextual. (Id. at ¶42). She alleges that she was

fired based upon her investigation, which “threatened to cause significant embarrassment

to UC and various UC administrators,” and “threatened to expose misconduct by UC

personnel.” (Id. at ¶42). Plaintiff further alleges that she was subjected to an adverse

employment action – the forced resignation in lieu of termination – “subsequent to or

contemporaneous with” her exercise of “protected activity” in violation of both Title IX and

Title VII. (Id. at ¶¶55, 65).

       III.    Defendant’s Motion to Dismiss

       In order to make out a retaliation claim under either Title IX or Title VII, a plaintiff

generally must show that: (1) she engaged in a protected activity; (2) the exercise of

protected rights was known to the defendant; (3) the defendant thereafter took an action

that was materially adverse to the plaintiff; and (4) there was a causal connection between

the protected activity and the adverse action. Hubbell v. FedEx SmartPost, Inc., 933 F.3d

558, 568 (6th Cir. 2019) (Title VII); Doe v. University of Tenn., 186 F. Supp.3d 788, 809

(M.D. Tenn. 2016) (Title IX). UC first argues in its motion to dismiss that the complaint

fails to contain sufficient factual allegations to show that Plaintiff engaged in any qualifying

                                               5
Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 6 of 17 PAGEID #: 114


“protected activity” prior to her resignation in lieu of termination. As a second basis for

dismissal, UC argues that Plaintiff has failed to sufficiently allege any causal connection

between her alleged “protected activity” and her constructive discharge. For the reasons

that follow, the undersigned finds UC’s arguments to be unpersuasive as to the Title IX

claim, but persuasive as to the Title VII claim.

       A. Protected Activity

           1. The Manager Rule

       UC argues that when an employee is also a manager, as Plaintiff was in this case,

federal courts apply a “manager rule” that holds that “in order to state a retaliation claim,

complaints made within the scope of an employee’s job cannot constitute protected

conduct.” Atkinson v. Lafayette College, 653 F. Supp.2d 581, 596 (E.D. Pa. 2009); see

also Kelley v. Iowa State Univ. of Science & Technology, 311 F. Supp.3d 1051 (S.D. Iowa

2018). Defendant insists that because Plaintiff engaged in her activities within the scope

of her employment as UC’s Title IX Coordinator, none of those activities can be

considered as “protected conduct” for the purposes of establishing either a Title IX or Title

VII retaliation claim.

       The undersigned disagrees. Although Atkinson and Kelley both involved retaliation

claims filed under Title IX, the manager rule was first recognized by courts and was

developed in the context of the Fair Labor Standards Act. As Plaintiff points out in her

response, the Sixth Circuit has soundly rejected the substance of the manager rule in the

anti-discrimination context, signaling that it should be limited to claims brought under the

FLSA. See Johnson v. Univ. of Cincinnati, 215 F.3d 561 (6th Cir. 2000), cert. denied,

531 U.S. 1052 (2000); Warren v. Ohio Dept. of Pub. Safety, 24 Fed. Appx. 259 (6th Cir.

2001). In Johnson, UC sought to apply the manager rule to a retaliation claim presented

                                              6
Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 7 of 17 PAGEID #: 115


under Title VII, because the plaintiff in that case had held the position of Vice President

of Human Resources and Human Relations and had alleged termination as a result of his

“advocacy on behalf of minorities and his filing of an EEOC claim against the university.”

Id., 215 F.3d at 566. The Sixth Circuit rejected the application of the judicially crafted

doctrine, explaining that it “runs counter to the broad approach used when considering a

claim for retaliation…, as well as the spirit and purpose behind Title VII as a broad

remedial scheme.” Id., 215 F.3d at 580. Thus, the court held that the plaintiff’s high-level

official duties were “of no consequence” to his ability to prosecute a retaliation claim. In

Warren, the appellate court similarly observed: “There is no qualification on who the

individual doing the complaining may be….” Warren, 24 Fed. Appx. at 265 (holding that

“the fact that the plaintiff is a human resource director who may have a ‘contractual duty

to voice such concerns’ does not defeat a claim of retaliation; and the complaint may be

made to a co-worker, a newspaper reporter, or anyone else.”).

       It must be noted that following the Supreme Court’s decision in Crawford v. Metro

Gov’t of Nashville & Davidson Cty., 555 U.S. 271, 276, 129 S. Ct. 846 (2009), some courts

have questioned the continuing viability of the manager rule. See generally Furr v.

Ridgewood Surgery and Endoscopy Center, LLC, 192 F. Supp.3d 1230, 1248 (D. Kan.

2016) (discussing cases). In any event, multiple courts have rejected the application of

the manager rule to claims filed under Title VII and similar anti-discrimination statutes,

using reasoning that applies equally to Title IX. “Nothing in the language of Title VII

indicates that the statutory protection accorded an employee's oppositional conduct turns

on the employee's job description or that Congress intended to excise a large category of

workers from its anti-retaliation protections.” DeMasters v. Carilion Clinic, 796 F.3d 409,

422 (4th Cir. 2015); see also id. at 424, holding that “the ‘manager rule’ has no place in

                                             7
Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 8 of 17 PAGEID #: 116


Title VII enforcement”); Littlejohn v. City of New York, 795 F.3d 297, 317 at n.16 (2d Cir.

2015) (declining to adopt the manager rule and holding that a “focus on an employee’s

job duties, rather than the oppositional nature of the employee’s complaints or criticisms,

is inapposite…”); Armour v. Homer Tree Servs., Inc., 2017 WL 4785800 at **10-11, 2017

U.S. Dist. LEXIS 175476 at **29-30 (N.D. Ill. Oct. 24, 2017) (“the manager rule… would

be inordinately difficult to apply in practice in cases involving claims under” anti-

discrimination statutes, extending rejection of rule in Title VII context to §1981 retaliation

claim); Chapman v. Milwaukee Cty., 151 F. Supp.3d 892, 900 (E.D. Wis. 2015) (adopting

the manager rule “would undermine the overall purpose of deterring and preventing

discrimination”).

       In its reply memorandum, Defendant UC concedes that Johnson appears to reject

the application of the manager rule in the Title VII context. However, UC argues that the

rule still should be applied to bar Plaintiff’s Title IX claim, because “the entirety of Title VII

jurisprudence is not necessarily applicable” to Title IX. (Doc. 10 at 4, emphasis added).

While true as a general proposition, UC also acknowledges, as it must, that “courts

generally look to Title VII standards as an analog for the legal standards to apply to Title

IX claims.” Id. In fact, even in Kelley, a case relied upon by Defendant, the court pointed

out that “[t]he language of Title IX suggests broader protections than Title VII.” Kelley,

311 F. Supp.3d at 1065 (citing Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 175,

125 S. Ct. 1497 (2005)). The broader protections offered by Title IX in the educational

context make it even less likely that the Sixth Circuit would apply the manager rule to

Title IX retaliation claims.

       In addition to pointing out that the Sixth Circuit has already rejected the application

of the manager rule in the Title VII context, and that no court within the Sixth Circuit has

                                                8
Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 9 of 17 PAGEID #: 117


followed Atkinson or applied the manager rule to any Title IX claims, Plaintiff points to

cases that have declined to extend the rule to Title IX claims. See, e.g., Kailikole v.

Palomar Community College Dist., 384 F.Supp.3d 1185, 1191-92 (S.D. Ca. 2019)

(“applying the ‘manager rule’ to …Title IX… would potentially eliminate a large category

of workers from its anti-retaliation protections”). The undersigned finds the reasoning of

Kailikole to be persuasive and consistent with the Sixth Circuit’s analysis in Johnson.

         Even if a reviewing court were to conclude, contrary to the undersigned, that the

Sixth Circuit would apply the manager rule, the undersigned finds the primary case cited

by Defendant, Atkinson, to be distinguishable. In denying a motion to dismiss filed on

similar grounds, a Kansas district court accepted the premise that the manager rule

applied to Title IX claims, but still denied the university’s motion to dismiss. The court

wrote:

         WSU relies on Atkinson. In that case, the district court granted summary
         judgment to the employer on a Title IX retaliation claim because, in part,
         plaintiff could come forward with no evidence permitting a jury to find that
         she had engaged in protected activity. Id. at 602. The summary judgment
         facts established that plaintiff had done nothing more than advocate Title IX
         compliance. Id. at 599. The record showed that plaintiff and her employer
         quarreled only about the source of funding used to implement changes
         plaintiff deemed necessary to comply with Title IX and whether the employer
         should become a Division I or III school. Id. at 602. Because these disputes
         “only tangentially involved Title IX,” plaintiff had failed to demonstrate a
         genuine dispute whether she had engaged in protected activity. Id. Here,
         the Complaint is quite different. It alleges that plaintiff and WSU disagreed
         about plaintiff’s handling of Title IX investigations into alleged sexual
         assaults—a central component of Title IX compliance. See Davis ex rel.
         LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 633 (1999)
         (holding that schools cannot be deliberately indifferent to known acts of
         sexual harassment that interfere with a victim’s ability to receive an
         education and comply with Title IX’s mandate). This Complaint, unlike the
         summary judgment record in Atkinson, sufficiently alleges that plaintiff
         engaged in protected activity to prevent the court from entering judgment
         as a matter of law.




                                              9
Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 10 of 17 PAGEID #: 118


Robinson v. Wichita State Univ., 2018 WL 836294 at *4, 2018 U.S. Dist. LEXIS 22983 at

*14 (D. Kan. Feb. 13, 2018).

       As in Robinson, the instant case requires the court to evaluate the complaint under

Rule 12 standards, a procedural posture quite different than the evaluation of a claim

under Rule 56 following discovery and full development of the record. Although the

undersigned disagrees with Robinson’s conclusion that the manager rule applies to Title

IX retaliation claims, it is worth noting that in the case presented as in Robinson, Plaintiff

has alleged a significant disagreement with UC concerning UC’s actions (and inactions)

concerning the Houston incident, and whether or not UC was abiding by its obligations

under Title IX.   Thus, like Robinson, the claim presented by Plaintiff here is easily

distinguished from Atkinson, which “only tangentially involved Title IX.”

       The second case on which Defendant heavily relies, Kelley, is even less

persuasive. Remarkably, the plaintiff in that case did not contest “that the manager rule

extends to Title IX retaliation claims.” Id., 311 F.Supp.3d at 1069. Quite understandably

given that premise, the Iowa district court’s reasoning for extending the manager rule to

Title IX claims was relatively brief, with no acknowledgment of contrary authority. Yet

even under the manager rule, based upon “the facts of this case and …[the] stage of the

proceedings” under Rule 12, the Kelley court denied dismissal of the retaliation claim. Id.

at 1070. The court pointed out that Kelley had alleged that “by circumventing her authority

as Title IX coordinator, ‘male perpetrators of sexual and domestic violence were given

disproportionate protections in the Title IX investigation process and given more than

equal benefits and opportunities in educational programs and activities while female

victims were given less than equal benefits and opportunities.’” Id. (emphasis original).

In addition, Kelley had alleged that the university “did not support her efforts as [its] Title

                                              10
Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 11 of 17 PAGEID #: 119


IX compliance officer,” and that she had “complained to an OCR investigator and

[university] administrators about ISU’s failure to comply with Title IX.” Id. According to

Kelley, the university directed her to “remain silent” and to “implement policies that would

have rendered ISU non-compliant with Title IX.” Id. at 1071 (emphasis original). The

court reasoned that the plaintiff’s “alleged refusal to obey these directives suggest that

she stepped outside her employment role – as that role was narrowly construed by ISU

– and engaged in protected activity under Title IX. Id.

          2. Protected Activity Under Title IX

       For the reasons stated, both Atkinson and Kelley fail to persuade. Defendant

further argues that Plaintiff has not alleged sufficient “protected conduct” because she did

not put UC on notice that she was engaging in conduct that would be entitled to protection

from retaliation, but instead, acted solely within the scope of her job duties as Title IX

Coordinator. The rejection of the manager rule forecloses most if not the totality of this

argument. However, even if a reviewing court were to conclude that the manager rule

should apply, Kelley still supports the denial of UC’s motion given the similar procedural

posture and facts alleged.

       Here, Plaintiff has alleged that she shared her concerns that UC might be violating

Title IX and began informally investigating what she believed could be a Title IX violation,

and that UC responded with what amounted to tactics of silence and stalling behaviors,

followed by directives to keep silent by not sending her letter to the student newspaper or

taking further steps to address what she perceived to be potential Title IX violations. In

other words, much like the plaintiff in Kelley, Plaintiff alleges that she persisted in

attempting to address perceived Title IX violations in the face of her employer’s contrary

directives to more narrowly define her Title IX role. Plaintiff’s allegations that she related

                                             11
Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 12 of 17 PAGEID #: 120


concerns that UC may have created a hostile environment in violation of Title IX by giving

an award to a convicted sex offender, and/or that UC might be failing to provide sexual

assault survivors with adequate resources as legally required, as well as her “initial inquiry

into whether [Houston’s] admission or presence on campus with minimal restrictions and

without informing the student body violated ….Title IX” all arguably constitute protected

activities sufficient to put UC “on notice” about Plaintiff’s Title IX concerns.         (See

Complaint at ¶¶ 22, 35). See generally, Yazdian v. ConMed Endoscopic Technologies,

Inc., 793 F.3d 634, 646 (6th Cir. 2015).

       Although the undersigned concludes that Plaintiff has sufficiently alleged several

activities that could constitute protected activities under Title IX, either alone or in

combination, for the sake of completeness the undersigned also will address the

Defendant’s argument that the February 12, 2019 letter addressed to the student

newspaper does not constitute protected activity. UC argues that the content of the

subject letter is too generic and does not specifically oppose or complain about the

University engaging in any unlawful discriminatory act. See generally Soehner v. Time

Warner Cable, Inc., 2009 U.S. Dist. LEXIS 106619 at *9 (S.D. Ohio Nov. 16, 2009)

(holding that “a vague complaint that does not reference conduct made unlawful under

[Title IX] is not protected activity.”).

       Defendant’s argument would require this Court to examine the contents of the

letter, which is discussed within the complaint but is not attached to the pleading.

(Complaint at ¶¶27-36). The undersigned declines to consider the letter submitted by the

Defendant in the context of the pending motion to dismiss. Ordinarily, consideration of a

motion to dismiss under Rule 12 is limited to the pleadings. Here, Plaintiff states that she

did not attach the letter in part because she did not have access to her computer, and

                                             12
Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 13 of 17 PAGEID #: 121


“cannot confirm that this is a true and accurate copy of the letter actually sent to the

student newspaper.” (Doc. 9 at 10, n. 7). In addition, Plaintiff alleges that she sent a prior

draft to Dr. Marshall, which she later revised based upon Dr. Marshall’s opposition; the

original (unrevised) letter has not been submitted by Defendants.

        At this stage of the proceedings, all reasonable inferences are to be construed in

Plaintiff’s favor.      Applying that standard, Plaintiff has sufficiently alleged protected

activities to support her retaliation claim under Title IX.

             3. A Lack of Protected Activity Under Title VII

        In contrast to the assessment of Plaintiff’s allegations under Title IX, Defendant’s

argument that Plaintiff has failed to sufficiently allege that she engaged in protected

activities under Title VII finds more purchase. Plaintiff states that she included that claim

“as an alternative in the event that UC argued that Plaintiff’s Title IX claims are preempted

by Title VII.” (Doc. 9 at 13). Although that particular issue remains unsettled in the Sixth

Circuit, it is irrelevant here because UC has not raised a preemption argument.1 See

Arceneaux v. Vanderbilt University, 25 Fed. Appx. 345, 346-347 and 349 (6th Cir. 2001)

(discussing disagreement as to whether Title VII preempts Title IX employment

discrimination claim); Whitson v. Tennessee, 2017 WL 3261771 at n.19 (E.D. Tenn. July

31, 2017); see also Kelley, 311 F. Supp.3d at 1063 (discussing circuit split on issue).

        The undersigned’s rejection of the manager rule does not save Plaintiff’s claim

under Title VII, for the simple reason that the complaint is devoid of any allegations that

Plaintiff engaged in any activity protected by Title VII, as opposed to activities protected



1 In fact, UC implies that it would not object to a plaintiff pursuing “both a Title VII and a Title IX claim in an
appropriate case.” (Doc. 10 at 9). The undersigned’s review of the case law suggests such dual claims are
more likely to arise when the plaintiff is asserting a gender-based Title VII employment discrimination claim
in an educational setting, rather than in cases in which the Title IX claim is primary.

                                                        13
Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 14 of 17 PAGEID #: 122


by Title IX. Despite having some overlap, the two statutory schemes remain analytically

distinct, with Title IX focused exclusively on sex discrimination in federally funded

education programs, and Title VII focused on numerous forms of employment

discrimination. Thus, Section 901(a) of Title IX of the Education Amendments of 1972

states:

          No person in the United States shall, on the basis of sex, be excluded from
          participation in, be denied the benefits of, or be subjected to discrimination
          under any education program or activity receiving Federal financial
          assistance ....

20 U.S.C. § 1681(a).       Although Title IX does not contain an express provision against

“retaliation,” it supports retaliation claims “where the funding recipient retaliates against

an individual because [she] has complained about sex discrimination.” Jackson v.

Birmingham Bd. of Educ., 544 U.S. at 171, 125 S. Ct. at 1502.

          By contrast, Title VII focuses on employment discrimination “because of” individual

characteristics, including sex. See 42 U.S.C. § 2000e-2(a)(1). Unlike Title IX, Title VII

does contain an express anti-retaliation provision, which prohibits retaliation against an

employee who has “opposed any…unlawful employment practice” under Title VII or who

has “made a charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under this subchapter.” See 42 U.S.C. §2000e-3.

          Nowhere does Plaintiff allege that she opposed a discriminatory employment

practice or participated in a charge or investigation of an employment practice under Title

VII.   Instead, Defendant maintains that “[a]t its essence, Ms. Goldblum’s Complaint

alleges that she was retaliated against in response to actions that she purportedly took

under Title IX.” (Doc. 10 at 10). The undersigned agrees. (See Complaint at ¶¶53, 63-

67). While Plaintiff’s allegations are sufficient to state a claim under Title IX, a claim of



                                               14
Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 15 of 17 PAGEID #: 123


retaliation for conduct that is protected under Title IX (but that is not also protected activity

under Title VII) “is not cognizable under Title VII.” Patterson v. W. Carolina Univ., 2012

WL 6851306 at *5 (R&R filed Nov. 26, 2012), adopted at 2013 WL 145810 (W.D.N.C. Jan

14, 2013); see also Lowrey v. Texas A&M Univ. Sys., 117 F.3d 242, 249 (5 th Cir. 1997)

(“title VII provides no remedy for retaliation against individuals who raise charges of

noncompliance with the substantive provisions of title IX.”); Litman v. George Mason

University, 156 F. Supp.2d 579, 584 (E.D. Va. 2001) (citing Lowrey and noting that “Title

VII’s anti-retaliation provision is worded very narrowly”).

       B. Causation

       In addition to its challenge to the “protected activities” element of Plaintiff’s

retaliation claims, Defendant UC asserts that Plaintiff also has failed to sufficiently allege

the causation element - that UC retaliated against her “because of” her protected

activities. See Jackson, 544 U.S. at 184. UC asserts that Plaintiff’s allegations amount

to “conclusory statements of a retaliatory motive” that are devoid of sufficient factual

support. UC argues that “there is no allegation that anyone at the University, let alone

any decision-maker, knew about the investigation” that Plaintiff had initiated into the

Houston matter. (Doc. 10 at 9).

       However, Plaintiff does allege that she was fired because of her complaints about

the “William Houston Matter,” which she alleges that she related both to her direct

supervisor, Dr. Marshall, and to UC’s Director of Communications. (Complaint at ¶¶23,

53-55, 63). She alleges that her protected activities were “known to UC administrators.”

(Id. at ¶54). Plaintiff further alleges that she was terminated “to prevent her from

conducting an adequate investigation…” into the Houston matter. (Id. at ¶¶42, 48, 56).

She alleges that her forced resignation was “directly related to her …investigation and

                                               15
Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 16 of 17 PAGEID #: 124


reporting of possible violations of Title IX by UC and was de[s]igned to punish and intimate

[Plaintiff] from publicly disclosing potential misconduct by UC officials.” (Id. at ¶56). In

addition to alleging knowledge of her activities by decisionmakers and administrators,

Plaintiff includes allegations of close temporal proximity between those activities and

forced resignation.

       Considering the relevant standard of review and again drawing all reasonable

inferences in Plaintiff’s favor, the undersigned finds that Plaintiff has included sufficient

allegations through which a factfinder could infer a causal connection between her alleged

protected activities and her forced resignation.

       IV.    Conclusion and Recommendations

       For the reasons explained above, IT IS RECOMMENDED THAT UC’s motion to

dismiss Plaintiffs’ claims (Doc. 7) be DENIED on Count I (Plaintiff’s Title IX Retaliation

Claim) but GRANTED on Count II (Plaintiff’s Title VII Retaliation Claim).



                                                         s/ Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                             16
Case: 1:19-cv-00398-SJD-SKB Doc #: 17 Filed: 10/21/19 Page: 17 of 17 PAGEID #: 125


                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

ANDREA GOLDBLUM,
                                                               Case No: 1:19-cv-398

                     Plaintiff,                                Dlott, J.
       v.                                                      Bowman, M.J.


THE UNIVERSITY OF CINCINNATI,


                     Defendant.




                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            17
